IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RUSSELL L. ELLIS,                       : No. 84 WM 2016
                                        :
                    Petitioner          :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF ERIE           :
COUNTY,                                 :
                                        :
                    Respondent          :


                                   ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.